DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 07/20/2022. Claims 1, 5-6, 8, 10, 14-15 have been amended. Claims 16-17 have been added. Claims 1-17 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable by “Low-Power Photoplethysmogram Acquisition Integrated Circuit with Robust Light Interference Compensation” (cited in IDS dated 12/15/2020, hereinafter referred to as “Kim”) in view of US 5589786 A (hereinafter referred to as “Bella”).
Regarding claim 1, Kim, PPG device with light interference compensation, teaches a photoplesythmography (PPG) device (see section 2.1; Figure 1) comprising:
an array of light emitting diodes (LED's) arranged to illuminate a tissue sample (states that the device may have red and infrared LEDS; introduction 1; Figure 1 NOTE:  in paragraphs [0027]-[0029] of the Specifications of the Instant Application states that the array can be at least two LEDs);
an array of photodetectors (PD's) (states that the device may have a photodiode; introduction 1; Figure 1 NOTE:  in paragraphs [0027]-[0029] of the Specifications of the Instant Application states that the array can be a photodiode) adapted to detect light returned from the tissue sample (can be attached to a user’s finger as shown in Figures 1, 8 and 10) and to output a PD output signal which depends at least in part on a bias current (has a compensation current; section 2.4);
a compensation current source (stepwise current compensator; Section 2.4; Figure 1); and
a controller (compensator logic; section 2.4; see Figure 5) adapted to operate the compensation current source so that the compensation current source outputs the bias current to the array of photodetectors (section 2.4; see Figure 5); but does not explicitly teach the compensation current source comprising a transistor; an analogue potentiometer in electrical communication with the transistor; and wherein the controller controls the transistor through the analogue potentiometer. 
However, Bella teaches the compensation current source comprising a transistor (column 4, line 54- column 5, line 22; Figure 2; as taught by Bella); an analogue potentiometer in electrical communication with the transistor (43; column 4, line 54- column 5, line 22; Figure 2; as taught by Bella); and controlling the transistor through the analogue potentiometer (column 4, line 54- column 5, line 22; Figure 2; as taught by Bella). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, to have an analogue potentiometer coupled to a transistor, as taught by Bella, because doing so helps to reduce a signal to noise ratio (column 2, lines 53-54; as taught by Bella).
Regarding claim 2, Kim, in view of Bella, teaches further comprising an analogue to digital converter (ADC) which processes the PD output signal, and wherein the controller controls the compensation current source so that a magnitude of the bias current is a function of the ADC output signal (uses a ADC; sections 2.1, 2.4; See Figures 1).
Regarding claim 3, Kim, in view of Bella, teaches wherein the controller controls the compensation current source such that the PD output signal is within a range of operation of the ADC (sections 2.1, 2.4; See Figures 1).
 Regarding claim 4, Kim, in view of Bella, teaches wherein the compensation current source comprises a digital to analogue converter (DAC) (has a DAC; section 2.4).
Regarding claim 5, Kim, in view of Bella, teaches wherein current from an emitter of the transistor of the compensation current source is the bias current (line 54- column 5, line 22; Figure 2; as taught by Bella). 
Regarding claim 7, Kim, in view of Bella, teaches wherein the controller is adapted to:
assess whether or not an analogue to digital converter (ADC) of the PPG device is saturated by the PD output signal (sections 2.1-2.4);
if the assessment determines that the ADC is saturated, commanding the compensation current source to increment its output (sections 2.1-2.4);
test whether or not the ADC has become unsaturated in response to the command to the compensation current source to increment its output (sections 2.1-2.4); and
a) if the test reveals that the bias current resulting from the incremental adjustment has unsaturated the ADC, decline to command a further increment to the output of the compensation current source (sections 2.1-2.4); and
b) if the test reveals that the bias current resulting from the incremental adjustment has not unsaturated the ADC, commanding a further incremental adjustment to the compensation current (sections 2.1-2.4).
Regarding claim 8, Kim teaches a method of overcoming saturation of an analogue to digital converter (ADC) of a photoplethsymography (PPG) device (abstract, introduction, sections 2.1-2.4), the method comprising:
assessing whether or not the ADC is saturated by a photodetector output (sections 2.1-2.4);
if the assessment determines that the ADC is saturated, adjusting a compensation current by an incremental amount (sections 2.1-2.4);
testing whether or not the ADC has become unsaturated in response to the adjusting step (sections 2.1-2.4); and
a) if the testing step reveals that the compensation current resulting from the incremental adjustment has unsaturated the ADC, holding the compensation current at the amplitude resulting from the incremental adjustment (sections 2.1-2.4); and
b) if the testing step reveals that the compensation current resulting from the incremental adjustment has not unsaturated the ADC, making a further incremental adjustment to the compensation current (sections 2.1-2.4); . 
However, Bella teaches the compensation current source comprising a transistor (column 4, line 54- column 5, line 22; Figure 2; as taught by Bella); an analogue potentiometer in electrical communication with the transistor (43; column 4, line 54- column 5, line 22; Figure 2; as taught by Bella); and controlling the transistor through the analogue potentiometer (column 4, line 54- column 5, line 22; Figure 2; as taught by Bella). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, to have an analogue potentiometer coupled to a transistor, as taught by Bella, because doing so helps to reduce a signal to noise ratio (column 2, lines 53-54; as taught by Bella).
Regarding claim 9, Kim, in view of Bella, teaches further comprising illuminating a tissue sample with an array of light emitting diodes (LED's) (states that the device may have a photodiode; introduction 1; Figure 1 NOTE:  in paragraphs [0027]-[0029] of the Specifications of the Instant Application states that the array can be a photodiode), detecting light returned from the tissue sample by an array of photodetectors (PD's) (states that the device may have a photodiode; introduction 1; Figure 1 NOTE:  in paragraphs [0027]-[0029] of the Specifications of the Instant Application states that the array can be a photodiode), and outputting the photodetector output as a photodetector (PD) output signal (sections 2.1-2.4).
Regarding claim 10, Kim, in view of Bella, teaches further comprising outputting the compensation current from a compensation current source and using a controller to operate the compensation current source so that the compensation current source outputs the compensation current to the array of photodetectors (sections 2.1-2.4).
Regarding claim 11, Kim, in view of Bella, teaches further comprising controlling the compensation current source with the controller so that a magnitude of the compensation current is a function of an ADC output signal from the ADC (sections 2.1-2.4).
Regarding claim 12, Kim, in view of Bella, teaches further comprising controlling the compensation current source with the controller such that the PD output signal is within a range of operation of the ADC (sections 2.1-2.4).
Regarding claim 13, Kim, in view of Bella, teaches wherein the compensation current source comprises a digital to analogue converter (DAC) (sections 2.1-2.4).
Regarding claim 14, Kim, in view of Bella, teaches wherein current from an emitter of the transistor of the compensation current source is the bias current (line 54- column 5, line 22; Figure 2; as taught by Bella). 
Regarding claim 16, Kim, in view of Bella, teaches wherein a base of the transistor is coupled to the analogue potentiometer (column 4, line 54- column 5, line 22; Figure 2; as taught by Bella). 
Regarding claim 17, Kim, in view of Bella, teaches wherein a base of the transistor is coupled to the analogue potentiometer (column 4, line 54- column 5, line 22; Figure 2; as taught by Bella). 

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Bella, as applied to claims 1 and 8 above, and further in view of US 4167331 A (hereinafter referred to as “Nielson”).
Regarding claims 6, Kim, in view of Bella, teaches the use of transistor but does not explicitly teach wherein the transistor of the compensation current source comprises an NPN transistor or a PNP transistor. 
However, Petersen teaches wherein the transistor of the compensation current source comprises an NPN transistor or a PNP transistor (uses NPN transistor; column 8, lines 23-40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, in view of Bella, to use a NPN transistor, as taught by Nielson, because making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claims 15, Kim, in view of Bella, teaches the use of transistor but does not explicitly teach wherein the transistor of the compensation current source comprises an NPN transistor or a PNP transistor. 
However, Petersen teaches wherein the transistor of the compensation current source comprises an NPN transistor or a PNP transistor (uses NPN transistor; column 8, lines 23-40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, in view of Bella, to use a NPN transistor, as taught by Nielson, because making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
Applicant’s arguments, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Kim, in view of Bella, for claims 1-5, 7-14, and 16-17 and by Kim, in view of Bella and Nielson, for claims 6 and 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792